UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1679



NADEGE YOLANDE NGANSO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



                            No. 05-1948



NADEGE YOLANDE NGANSO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A96-095-089)


Submitted:   January 18, 2006             Decided:   February 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Petitions denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Song E. Park,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In   these    consolidated      petitions   for   review,    Nadege

Yolande Nganso, a native and citizen of Cameroon, petitions for

review of the Board of Immigration Appeals’ order adopting and

affirming the immigration judge’s denial of her requests for

asylum, withholding of removal, and protection under the Convention

Against   Torture,    and   its   order   denying   her   motion   to   reopen

immigration proceedings.

           In   her    petition   for     review,   Nganso   challenges    the

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”           INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).      We have reviewed the evidence of record

and conclude that Nganso fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that she

seeks.1

           Additionally, we uphold the denial of Nganso’s request

for withholding of removal.          “Because the burden of proof for



     1
      We have also considered Nganso’s challenge to the immigration
judge’s refusal to allow her witness to testify and discern no
prejudice from the immigration judge’s decision. See Rusu v. INS,
296 F.3d 316, 320-21 (4th Cir. 2002) (holding that a petitioner
must show prejudice in order to prevail on a claim that he or she
was denied a full and fair hearing in violation of due process).

                                    - 3 -
withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).        Because Nganso fails to show that

she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.2

          Finally,     we    find   that   the   Board   did    not    abuse   its

discretion   in    denying    Nganso’s     motion   to   reopen       immigration

proceedings.      We agree with the Board’s determination that Nganso

failed to present clear and convincing evidence indicating a strong

likelihood that her marriage is bona fide as required by Matter of

Velarde-Pacheco, 23 I. & N. Dec. 253 (B.I.A. 2002).

          Accordingly, we deny the petitions for review.                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITIONS DENIED




     2
      Nganso does not challenge the denial of protection under the
Convention Against Torture in her brief. She has therefore waived
appellate review of this claim. See Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                      - 4 -